DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Requirement for Restriction dated November 24, 2020 is withdrawn in view of applicant’s amendments to the claims in the amendment dated January 25, 2021.  Accordingly, an action on the merits of all claims 1-20 follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controllable seed dispensing actuator configured to dispense individual seeds into a trench” recited in lines 3 and 4 of claim 18 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “are presented”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “are presented” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 949 194 A1.
	With respect to claim 1, EP 2 949 194 A1 discloses a system for automatically capturing visual data of a seed 8 placed by a seed planting machine 1, the system comprising: 
an electronic controller 14 configured to receive a signal (signal emitted by 12) indicative of a seed being dispensed by the seed planting machine (see page 6, [0061]); and 
trigger a camera 10 to capture an image of the dispensed seed 8 in response to a determination (see [0061] and [0062]: when the seed passes a light ray generated by sensor 12 a signal is sent to the camera to take the picture or pictures), based on the signal, that the seed has been dispensed by the seed planting machine 1.
As to claim 2, see sensor 12.
Regarding claim 3, see seeding machine 1 in Figure 1 and sensor 12, also see paragraph [0023].  The sensor can be placed anywhere in the way from the singulating device to the seed bed.
As to claims 4 and 6, see the disclosure in paragraphs [0022] and [0023] of EP 2 949 194 A1.
With respect to claim 5, see Figure 1 of EP 2 949 194 A1.
Regarding claims 7 and 10, see (flash) light 11 of EP 2 949 194 A1.
As to claims 12 and 17, see display 15 of EP 2 949 194 A1.
With respect to claims 13 and 14, see controller 14 in EP 2 949 194 A1.
Regarding claims 15 and 16, see the planter 1 in EP 2 949 194 A1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 949 194 A1 in view of Wilkerson et al. US 2004/0231575 A1.
EP 2 949 194 A1 discloses the system as set forth supra.
The claims distinguish over EP 2 949 194 A1 in requiring a controllable seed dispensing actuator to be configured to dispense individual seeds into a trench, wherein the electronic controller is configured to receive the signal indicative of the seed being dispensed by the seed planting machine by monitoring actuation signals transmitted to the controllable seed dispensing actuator causing the seed to be dispensed by the controllable seed dispensing actuation, wherein the electronic controller is further configured to operate the controllable seed dispensing signal by generating the actuation signals to the controllable seed dispensing actuator, wherein the actuation signals control the timing of seed dispensing,  the electronic controller is configured to trigger the camera to capture an image of the dispensed seed in the trench by triggering the camera to capture an image after a defined delay period has elapsed since the seed is dispensed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Wilkerson et al. US 2004/0231575 A1 in the system of EP 2 949 194 A1 for greater operator control of the system and for versatility in use and operation of the system.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        




February 17, 2021